 

Exhibit 10.2



 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Executive Employment Agreement (“Agreement”), dated September 24, 2020 (the
“Commencement Date”), is between Vitality Biopharma, Inc., a Nevada corporation
(the “Company”) and Richard McKilligan, an individual (“Executive”).

 

1. Position and Responsibilities

 

(a) Position. Executive is employed by the Company to render services to the
Company in the position of Chief Financial Officer, Counsel and Corporate
Secretary. Executive shall perform such duties and responsibilities as are
normally related to such position in accordance with the standards of the
industry and any additional duties now or hereafter assigned to Executive by the
Company. Executive shall abide by the rules, regulations, and practices as
adopted or modified from time to time in the Company’s sole discretion.

 

(b) No Conflict. Executive represents and warrants that Executive’s execution of
this Agreement, Executive’s employment with the Company, and the performance of
Executive’s proposed duties under this Agreement shall not violate any
obligations Executive may have to any other employer, person or entity,
including any obligations with respect to proprietary or confidential
information of any other person or entity.

 

(c) Term. The term of employment of Executive by the Company pursuant to this
Agreement shall be for the period commencing on the Commencement Date and ending
on the one-year anniversary of the Commencement Date, or such earlier date that
Executive’s employment is terminated in accordance with the provisions of this
Agreement (the “Term”).

 

(d) Devotion to Duties. During the Term, Executive (i) shall devote all of his
business time and efforts to the performance of his duties on the Company’s
behalf, and (ii) shall not at any time or place or to any extent whatsoever,
either directly or indirectly, without prior disclosure to the Company’s Chief
Executive Officer, engage in any outside employment, or in any activity
competitive with or adverse to the Company’s business, practice or affairs,
whether alone or as partner, manager, officer, director, employee, shareholder
of any corporation or as a trustee, fiduciary, consultant or other
representative.

 

2. Compensation and Benefits

 

(a) Base Salary. In consideration of the services to be rendered under this
Agreement, the Company shall pay Executive a salary of One Hundred Eighty
Thousand Dollars ($180,000) per year (“Base Salary”). The Base Salary shall be
paid in accordance with the Company’s regularly established payroll practice.
Executive’s Base Salary will be reviewed from time to time in accordance with
the established procedures of the Company for adjusting salaries for similarly
situated employees and may be adjusted in the sole discretion of the Company.

 

(b) Benefits. Executive shall be eligible to participate in the benefits made
generally available by the Company to similarly-situated executives, in
accordance with the benefit plans established by the Company, and as may be
amended from time to time in the Company’s sole discretion. With respect to
medical insurance, Executive and his dependents shall be eligible for full
medical benefits under and in accordance with the Company’s medical benefits
plan.

 

   

 



 

(d) Expenses. The Company shall reimburse Executive for reasonable business
expenses incurred in the performance of Executive’s duties hereunder in
accordance with the Company’s expense reimbursement guidelines.

 

(d) Bonus. In the event of a Change of Control (as defined in Section 5 below),
the Company shall pay to Executive a bonus equal to 0.5% of the Net Proceeds of
such Change of Control on the ending date of the first payroll period following
the Change of Control. “Net Proceeds” means the sum of the net proceeds derived
from the cash and the fair market value of any securities, other property, or
any other form of consideration paid by an acquirer for the equity, assets or
business of the Company in connection with a Change of Control (or in connection
with a Change of Control followed by a liquidation, dissolution or winding up of
the Company), including amounts distributed to the holders of Company capital
stock on their equity after the Closing Date pursuant to any escrow, earn-out or
other similar arrangement (the payment of which amounts shall be made to
Executive as calculated hereunder as soon as is reasonably practicable.) Net
Proceeds do not include amounts paid to employees for bonuses and similar
compensation for services arrangements. The calculation of payments under this
Section 2(d) will not deduct such payments from gross proceeds in determining
the amount of Net Proceeds. The fair market value of any securities, other
property or any other form of consideration received by the Company or the
holders of the equity securities of the Company in connection with the Change of
Control will be determined on the same basis on which such securities are valued
in the Change of Control.

 

3. At-Will Employment; Termination By Company

 

(a) At-Will Termination by Company. The employment of Executive shall be
“at-will” at all times. The Company may terminate Executive’s employment with
the Company at any time, without any advance notice, for any reason or no reason
at all, notwithstanding anything to the contrary contained in or arising from
any statements, policies or practices of the Company relating to the employment,
discipline or termination of its employees. Upon and after such termination, all
obligations of the Company under this Agreement shall cease, unless Executive’s
employment is terminated without Cause, in which case Company shall provide
Executive with the severance benefits described in Section 3(b) below.

 

(b) Severance. Except in situations where the employment of Executive is
terminated For Cause, By Death or By Disability (as defined in Section 4 below),
in the event that the Company terminates the employment of Executive at any
time, Executive will be eligible to receive an amount equal to six (6) months of
the then-current Base Salary of the Executive payable in the form of salary
continuation provided that Executive signs and returns to the Company a release
of claims in favor of the Company, its affiliates and their respective officers
and directors in a form provided by the Company (the “Release”) and any
applicable revocation period shall have expired, all within sixty (60) days
following the date Executive’s employment terminates. Such severance shall be
reduced by any remuneration paid to Executive because of Executive’s employment
or self-employment during the severance period. Executive agrees to provide
Company with information regarding such remuneration within five (5) days of
receipt. Executive shall not be entitled to any severance payments if
Executive’s employment is terminated For Cause, By Death or By Disability (as
defined in Section 4 below) or if Executive’s employment is terminated by
Executive (in accordance with Section 5(a) below).

 

   

 



 

4. Other Terminations By Company

 

(a) Termination for Cause. For purposes of this Agreement, “For Cause” shall
mean: (i) Executive commits a crime involving dishonesty, breach of trust, or
physical harm to any person; (ii) Executive willfully engages in conduct that is
in bad faith and materially injurious to the Company, including but not limited
to, misappropriation of trade secrets, fraud or embezzlement; (iii) Executive
commits a material breach of this Agreement, which breach is not cured within
thirty (30) days after written notice to Executive from the Company; (iv)
Executive commits a material breach of the Proprietary Information and
Inventions Agreement referenced below in Section 7(a); (v) Executive willfully
refuses to implement or follow a lawful policy or directive of the Company,
which breach is not cured within thirty (30) days after written notice to
Executive from the Company (if such breach is curable, and if not, immediately
upon such material breach); or (vi) Executive engages in misfeasance or
malfeasance demonstrated by a pattern of failure to perform job duties
diligently and professionally. The Company may terminate Executive’s employment
For Cause at any time, without any advance notice. The Company shall pay to
Executive all compensation to which Executive is entitled up through the date of
termination, subject to any other rights or remedies of the Company under law;
and thereafter all obligations of the Company under this Agreement shall cease.

 

(b) By Death. Executive’s employment shall terminate automatically upon
Executive’s death. The Company shall pay to Executive’s beneficiaries or estate,
as appropriate, any compensation then due and owing. Thereafter all obligations
of the Company under this Agreement shall cease. Nothing in this Section 4(b)
shall affect any entitlement of Executive’s heirs or devisees to the benefits of
any life insurance plan or other applicable benefits.

 

(c) By Disability. If Executive becomes eligible for the Company’s long term
disability benefits or if, in the sole opinion of the Company, Executive is
unable to carry out the responsibilities and functions of the position held by
Executive by reason of any physical or mental impairment for more than ninety
(90) consecutive days or more than one hundred and twenty (120) days in any
twelve-month period, then, to the extent permitted by law, the Company may
terminate Executive’s employment. The Company shall pay to Executive all
compensation to which Executive is entitled up through the date of termination,
and thereafter all obligations of the Company under this Agreement shall cease.
Nothing in this Section 4(c) shall affect Executive’s rights under any
Company-sponsored disability plan in which Executive is a participant.

 

5. Termination By Executive

 

(a) At-Will Termination by Executive. Executive may terminate employment with
the Company at any time for any reason or no reason at all, upon four weeks’
advance written notice. During such notice period Executive shall continue to
diligently perform all of Executive’s duties hereunder. The Company shall have
the option, in its sole discretion, to make Executive’s termination effective at
any time prior to the end of such notice period as long as the Company pays
Executive all compensation to which Executive is entitled up through the last
day of the four-week notice period. Thereafter all obligations of the Company
shall cease.

 

   

 



 

(b) Termination for Good Reason After Change of Control. Executive’s termination
shall be for “Good Reason” if Executive provides written notice to the Company
of the Good Reason within thirty (30) days of the event constituting Good Reason
and provides the Company with a period of thirty (30) days to cure the event
constituting Good Reason and the Company fails to cure the Good Reason within
that period. For purposes of this Agreement, “Good Reason” shall mean any of the
following events if (i) the event is effected by the Company without the consent
of Executive and (ii) such event occurs within six (6) months following a Change
of Control (as hereinafter defined): (A) a change in Executive’s position with
Company or its successor which materially reduces Executive’s level of
responsibility; (B) a material reduction in Executive’s Base Salary, except for
reductions that are comparable to reductions generally applicable to similarly
situated executives of the Company or its successor; or (C) a relocation of
Executive’s principal place of employment by more than fifty (50) miles. In such
event Executive may terminate his employment for Good Reason, in which case
Executive will be eligible to receive an amount equal to six (6) months of
Executive’s then-current Base Salary payable in the form of salary continuation,
paid in accordance with the Company’s regularly established payroll practices;
provided that Executive signs and returns to the Company the Release and any
applicable revocation period shall have expired, all within sixty (60) days
following the date Executive’s employment terminates. Payments shall commence on
the first payroll period beginning after the Executive has executed and returned
the Release and the applicable revocation period has expired (the “Release
Execution Period”); provided, however, that if the Release Execution Period
begins in one calendar year and ends in another calendar year, payments shall
not begin until the second calendar year. Such Severance shall be reduced by any
remuneration paid to Executive because of Executive’s employment or
self-employment during the severance period. Executive agrees to provide Company
with information regarding such remuneration within five (5) days of receipt.
Thereafter all obligations of the Company or its successor under this Agreement
shall cease.

 

(c) “Change of Control.” For purposes of this Agreement, “Change of Control”
shall mean the occurrence of an event outside of the ordinary course of business
which is described below:

 

  (i) On the date that any one person or more than one person acting as a group
(other than the Company, any corporation, partnership, trust or other entity
controlled by the Company, or any trustee, fiduciary or other person or entity
holding securities under any employee benefit plan or trust of the Company)
acquires ownership of equity in the Company or that, together with equity
already owned by such person or group, constitutes more than fifty percent (50%)
of the total fair market value or total voting power of the equity of the
Company other than as a result of an acquisition of securities directly from the
Company; or         (ii) On the date that any one person or more than one person
acting as a group (other than the Company, any corporation, partnership, trust
or other entity controlled by the Company, or any trustee, fiduciary or other
person or entity holding securities under any employee benefit plan or trust of
the Company) acquires (or has acquired during the twelve (12) month period
ending on the date of the most recent acquisition by such person or persons)
assets from the Company that have a total gross fair market value of more than
fifty percent (50%) of the total gross fair market value of all of the assets of
the Company immediately before such acquisition or acquisitions.

 

   

 

 



6. Termination Obligations

 

(a) Return of Property. Executive agrees that all property (including without
limitation all equipment, tangible proprietary information, documents, records,
notes, contracts and computer-generated materials) furnished to or created or
prepared by Executive incident to Executive’s employment belongs to the Company
and shall be promptly returned to the Company upon termination of Executive’s
employment.

 

(b) Resignation and Cooperation. Upon termination of Executive’s employment,
Executive shall be deemed to have resigned from all offices and directorships
then held with the Company. Following any termination of employment, Executive
shall cooperate with the Company in the winding up of pending work on behalf of
the Company and the orderly transfer of work to other employees.

 

(c) Continuing Obligations. Executive understands and agrees that Executive’s
obligations under Sections 6, 7, and 8 herein (including Exhibit A) shall
survive the termination of Executive’s employment for any reason and the
termination of this Agreement.

 

7. Inventions and Proprietary Information; Prohibition on Third Party
Information

 

(a) Proprietary Information Agreement. Executive agrees to be bound by the terms
of the Proprietary Information and Inventions Agreement, which Executive
executed on April 24, 2012.

 

(b) Non-Disclosure of Third-Party Information. Executive represents and warrants
and covenants that Executive shall not disclose to the Company, or use, or
induce the Company to use, any proprietary information or trade secrets of
others at any time, including but not limited to any proprietary information or
trade secrets of any former employer, if any; and Executive acknowledges and
agrees that any violation of this provision shall be grounds for Executive’s
immediate termination For Cause and could subject Executive to substantial civil
liabilities and criminal penalties. Executive further specifically and expressly
acknowledges that no officer or other employee or representative of the Company
has requested or instructed Executive to disclose or use any such third-party
proprietary information or trade secrets.

 

8. Arbitration

 

Company and Executive agree that any and all disputes, claims or controversies
arising out of or relating to this Agreement, the employment relationship
between the parties, the termination of this Agreement or the termination of the
employment relationship, that are not resolved by their mutual agreement shall
be resolved by final and binding arbitration by a neutral arbitrator. This
Agreement includes any claims that the Company may have against Executive, or
that Executive may have against the Company or against any of its officers,
directors, employees, agents, or parent, subsidiary, or affiliated entities.

 

   

 



 

The claims covered by this Agreement include, but are not limited to, claims
for: wrongful termination; breach of any contract or covenant, express or
implied; breach of any duty owed to Executive by Company or to Company by
Executive; personal, physical or emotional injury; fraud, misrepresentation,
defamation, and any other tort claims; wages or other compensation due;
penalties; benefits; reimbursement of expenses; discrimination or harassment,
including but not limited to discrimination or harassment based on race, sex,
pregnancy, religion, national origin, ancestry, age, marital status, physical
disability, mental disability, medical condition, or sexual orientation;
retaliation; violation of any federal, state or other governmental constitution,
statute, ordinance or regulation (as originally enacted and as amended),
including but not limited Title VII of the Civil Rights Act of 1964 (“Title
VII”), the Age Discrimination in Employment Act of 1967 (“ADEA”), the Americans
with Disabilities Act (“ADA”), the Fair Labor Standards Act (“FLSA”), the
Employee Retirement Income Security Act (“ERISA”), the Consolidated Omnibus
Budget Reconciliation Act (“COBRA”), the Family and Medical Leave Act (“FMLA”),
and any applicable state laws, including, but not limited to the California Fair
Employment and Housing Act (“FEHA”), the California Family Rights Act (“CFRA”),
the California Constitution, and the California Labor Code. This Agreement shall
not apply to any dispute if an agreement to arbitrate such dispute is prohibited
by law. Executive may learn more about his legal rights by visiting websites
hosted by federal and state governmental agencies. Current links to some of
these websites are listed below, although they are subject to change by the
hosting agencies: www.dinca.gov; www.dinca.gov/dIse; www.fehc.ca.gov;
www.dinca.gov/iwc; www.doLgov; www.doLgov/compliance/laws/comp-flsa.htm;
www.doLgov/dol/topic/wages/index.htm; and www.eeoc.gov/.

 

By signing this Agreement, the parties agree that any arbitration shall be
conducted before a single neutral arbitrator selected by the parties and shall
be conducted under the Employment Arbitration Rules of the American Arbitration
Association then in effect (“AAA Rules”). The AAA Rules may be found at
www.adr.org/sites/default/files/EmploymentRules_web2119.pdf. Executive
acknowledges that he has had an opportunity to review the AAA Rules before
signing this Agreement. The arbitration shall take place in Los Angeles County,
California. The arbitrator shall have the authority to determine his or her own
jurisdiction, including any objections with respect to the existence, scope or
validity of this Arbitration provision, and to order discovery by way of
deposition, interrogatory, document production, or otherwise, as the arbitrator
considers necessary to a full and fair exploration of the issues in dispute,
consistent with the expedited nature of arbitration. The arbitrator is
authorized to award any remedy or relief available under applicable law that the
arbitrator deems just and equitable, including any remedy or relief that would
have been available to the parties had the matter been heard in a court. Nothing
in this Agreement shall prohibit or limit the parties from seeking provisional
remedies, including, but not limited to, injunctive relief from a court of
competent jurisdiction, for a violation of Sections 6 or 7. The arbitrator shall
have the authority to provide for the award of attorney’s fees and costs if such
award is separately authorized by applicable law. Executive shall not be
required to pay any cost or expense of the arbitration that he or she would not
be required to pay if the matter had been heard in a court. The decision of the
arbitrator shall be in writing and shall provide the reasons for the award
unless the parties agree otherwise. This Agreement is enforceable under and
subject to the Federal Arbitration Act, 9 U.S.C. Sec 1 et seq. (the “FAR’), but
if the FAA is held not to apply to this Agreement for any reason, this Agreement
shall be enforced under the laws of the State of California.

 

   

 



 

BY SIGNING THIS AGREEMENT, THE PARTIES HEREBY WAIVE THEIR RIGHT TO HAVE ANY
DISPUTE, CLAIM OR CONTROVERSY DECIDED BY A JUDGE OR JURY IN A COURT EXCEPT AS
OTHERWISE SET FORTH HEREIN.

 

THE PARTIES ALSO WAIVE THEIR RIGHT TO JOIN OR CONSOLIDATE CLAIMS WITH OTHERS OR
TO MAKE CLAIMS WITH OTHERS AS A REPRESENTATIVE OR A MEMBER OF A CLASS. THE
WAIVER IN THE PRECEDING SENTENCE IS A MATERIAL OR IMPORTANT TERM OF THIS
AGREEMENT. IF EITHER PARTY INITIATES OR JOINS IN A LAWSUIT OR ARBITRATION
AGAINST THE OTHER PARTY IN VIOLATION OF THIS WAIVER AND THE WAIVER IS FOUND TO
BE UNENFORCEABLE FOR ANY REASON BY A COURT OR ARBITRATOR, THEN THIS ENTIRE
ARBITRATION AGREEMENT IS VOID AND UNENFORCEABLE BY THE PARTIES.

 

9. Amendments; Waivers; Remedies

 

This Agreement may not be amended or waived except by a writing approved by the
Chief Executive Officer and signed by Executive and by a duly authorized
representative of the Company other than Executive. The failure in any one or
more instances of a party to insist upon performance of any of the terms,
covenants or conditions of this Agreement, to exercise any right or privilege
conferred in this Agreement, or the waiver by that party of any breach of any of
the terms, covenants or conditions of this Agreement, will not be construed as a
subsequent waiver of any such terms, covenants, conditions, rights or
privileges, but the waiver will continue and remain in full force and effect as
if no such forbearance or waiver had occurred. All rights or remedies specified
for a party herein shall be cumulative and in addition to all other rights and
remedies of the party hereunder or under applicable law.

 

10. Assignment; Binding Effect

 

(a) Assignment. The performance of Executive is personal hereunder, and
Executive agrees that Executive shall have no right to assign and shall not
assign or purport to assign any rights or obligations under this Agreement. This
Agreement may be assigned or transferred by the Company; and nothing in this
Agreement shall prevent the consolidation, merger or sale of the Company or a
sale of any or all or substantially all of its assets.

 

(b) Binding Effect. Subject to the foregoing restriction on assignment by
Executive, this Agreement shall inure to the benefit of and be binding upon each
of the parties; the affiliates, officers, directors, agents, successors and
assigns of the Company; and the heirs, devisees, spouses, legal representatives
and successors of Executive.

 

   

 



 

11. Notices

 

All notices or other communications required or permitted hereunder shall be
made in writing and shall be deemed to have been duly given if delivered: (a) by
hand; (b) by a nationally recognized overnight courier service; or (c) by United
States first class registered or certified mail, return receipt requested, to
the principal address of the other party, as set forth below. The date of notice
shall be deemed to be the earlier of (i) actual receipt of notice by any
permitted means, or (ii) two (2) business days following dispatch by overnight
delivery service or five (5) business days following dispatch by the United
States Mail. Executive shall be obligated to notify the Company in writing of
any change in Executive’s address. Notice of change of address shall be
effective only when done in accordance with this paragraph.

 

Company’s Notice Address:

 

Vitality Biopharma, Inc.

c/o Board of Directors

200 Park Avenue, Suite 400



Orange Village , Ohio 44122

 

Executive’s Notice Address shall be the Executive’s then current residential
address which Executive has provided to the Company for payroll processing
purposes.

 

12. Severability

 

If any provision of this Agreement shall be held by a court or arbitrator to be
invalid, unenforceable, or void, such provision shall be enforced to the fullest
extent permitted by law, and the remainder of this Agreement shall remain in
full force and effect. In the event that the time period or scope of any
provision is declared by a court or arbitrator of competent jurisdiction to
exceed the maximum time period or scope that such court or arbitrator deems
enforceable, then such court or arbitrator shall reduce the time period or scope
to the maximum time period or scope permitted by law.

 

13. Taxes

 

All amounts paid under this Agreement (including without limitation Base Salary
and Severance) shall be paid less all applicable state and federal tax
withholdings and any other withholdings required by any applicable jurisdiction.

 

14. Governing Law

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of California.

 

15. Interpretation

 

This Agreement shall be construed as a whole, according to its fair meaning, and
not in favor of or against any party. Sections and section headings contained in
this Agreement are for reference purposes only, and shall not affect in any
manner the meaning or interpretation of this Agreement. Whenever the context
requires, references to the singular shall include the plural and the plural the
singular.

 

   

 

 



16. Counterparts

 

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original of this Agreement, but all of which together shall
constitute one and the same instrument.

 

17. Authority

 

Each party represents and warrants that such party has the right, power and
authority to enter into and execute this Agreement and to perform and discharge
all of the obligations hereunder; and that this Agreement constitutes the valid
and legally binding agreement and obligation of such party and is enforceable in
accordance with its terms.

 

18. Entire Agreement

 

This Agreement is intended to be the final, complete, and exclusive statement of
the terms of Executive’s employment by the Company and may not be contradicted
by evidence of any prior or contemporaneous statements or agreements, except for
agreements specifically referenced herein (including the Proprietary Information
and Inventions Agreement executed on April 24, 2012). To the extent that the
practices, policies or procedures of the Company, now or in the future, apply to
Executive and are inconsistent with the terms of this Agreement, the provisions
of this Agreement shall control. Any subsequent change in Executive’s duties,
position, or compensation will not affect the validity or scope of this
Agreement.

 

19. Indemnification; D&O Liability Insurance

 

To the maximum extent permitted by law and in addition to, and not in limitation
of other rights to indemnification, exculpation and/or advancement of expenses
by the Company (including under the bylaws, articles or certificates of
incorporation or other organizational documents of the Company), the Company and
its respective successors and assigns (collectively, the “Indemnitor”) shall
indemnify, protect, defend and hold harmless Executive (Executive and
Executive’s heirs, executors and administrators, the “Indemnitee”), from, for,
and against any and all claims, liabilities, liens, fines, demands, lawsuits,
actions, losses, damages, injuries, judgments, settlements, costs or expenses
whether asserted in law or in equity and whether threatened or pending
(including any claims made by regulatory agencies threatened or asserted against
the Indemnitee and any expenses incurred by Executive to enforce the provisions
of this Section 19 or to comply with requests to be a witness or any discovery
request), by reason on the fact that Executive is or was an officer or director
of the Company or any of its affiliates, other than those which have arisen from
Executive’s gross negligence, willful misconduct, or breach of Section 7 of this
Agreement (hereinafter, collectively, “Claims”). Indemnitor shall provide legal
assistance and/or a legal defense, as the case may be, (at its sole expense)
with counsel reasonably approved by the Indemnitee upon the first notice the
Indemnitee sends to the Indemnitor and the Indemnitor shall continue to provide
and pay for such assistance and/or defense to the Indemnitee until the matter is
fully resolved by either final judgment, settlement, or other release executed
by the Indemnitee. The Indemnitor further indemnifies and hold harmless the
Indemnitee from, for and against all Claims, including, without limitation, all
legal fees, costs and expert fees and costs that the Indemnitee may directly or
indirectly sustain, suffer or incur as a result thereof. Indemnitor shall and
does hereby assume on behalf of the Indemnitee, upon its demand, the amount of
any costs allowed by law, and costs identified herein, any settlement reached or
any judgment that may be entered against the Indemnitee, as a result of such
Claims. The Company agrees that during the Term and for as long as suits can no
longer be brought against him as a matter of law, Executive shall be covered and
insured up to the full limits provided by all directors’ and officers’ liability
insurance which the Company maintains to indemnify its directors and officers on
a basis no less favorable to Executive than the basis on which any such other
director and/or officer is so covered.

 

20. Executive Acknowledgement

 

EXECUTIVE ACKNOWLEDGES EXECUTIVE HAS HAD THE OPPORTUNITY TO CONSULT LEGAL
COUNSEL CONCERNING THIS AGREEMENT, THAT EXECUTIVE HAS READ AND UNDERSTANDS THE
AGREEMENT, THAT EXECUTIVE IS FULLY AWARE OF ITS LEGAL EFFECT, AND THAT EXECUTIVE
HAS ENTERED INTO IT FREELY BASED ON EXECUTIVE’S OWN JUDGMENT AND NOT ON ANY
REPRESENTATIONS OR PROMISES OTHER THAN THOSE CONTAINED IN THIS AGREEMENT.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

   

 

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first written above.

 

  VITALITY BIOPHARMA, INC.         By: /s/ Michael Cavanaugh   Name: Michael
Cavanaugh   Title: Chief Executive Officer         EXECUTIVE:         By: /s/
Richard McKilligan   Name:

Richard McKilligan

 

   

 

 